UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

KEITH DREW,
19-cav-4067 (JGK)
Plaintiff,
ORDER

 

- against -
THE CITY OF NEW YORK ET Al.,

Defendants.

 

JOHN G. KOELTL, District Judge:

The plaintiff has submitted the attached letter to
Chambers.

The time to file the response is extended to July 30, 2021.
The time to file the reply is extended to August 16, 2021.

The Clerk is directed to mail a copy of this Order to the
pro se plaintiff.
SO ORDERED.
Dated: New York, New York

May 27, 2021 .
oN a

John G. Koeltl
United States District Judge

 
 

 

Ph ag |
D te bois

ry

oT SAM ERS OF a cn nee

May 24 2021

 

 

 

 

 

 

ae Di en _ —flene fable “onl & |
Unted States District Judy e

 

Svo Pearl Street.

Reason: Drew _v (ty of New Yor le, et al.,

JOHN G. KOELTL | Honorable John b Moe lt)

Varted States Courthouses

 

New York NY lpoOF- (Sle.

 

Your Wonel 2 | .
_ L am the Plant. Ww the above entitled action

 

\vere by cequesting a stay ia the proceeding in acdel YO alled me

|
. opportvarts ite ty s
I

¢ nd 2) of x
de parkmeny of Covtecthen Lav

 

Gy pe
General Monripel Lau sobseotre SQ,

___ Wy release Loom . wcarcetat won is due. May Lb, 2OL \ whch well

 

aM re. op fle clon ty Yo ade v
if the Cour ¥ 45 amenable yo a three. moavh stay vats flys

ot uns\ derense covnse | vas provided He requested asscs tance oe

.
de ax f a Ye VA Vasa “\ de C en devn \, a Jmuaisteator. co

AAA. Khe. (aad. cl oSing (e fe ( } {35 vad by +h & N ew Yo f | Cita oo
) hea, iy on Division AL J/ of th & N ew fo f k _

Cy Conp hr 6 Wer pufs val + Ye the oe ees i \ c No hee of Cla im andes . ve, cn

ty YZ \ N —2.ppod te de be Nn oh a + “5 Me \, a “f et$
{ 2 y 202|.

 

None of My _avettfos | \yorve caWs Werf e Cesponded to whch Ae Oe

 

Res pecttully Sobm tke J

Levth Deets 19-3124

 

 

 

Me at io. ds sad bn Yo 4 Ree HN. “y a tem pts to fe solv e Has SK Sv ee into fre | Ly a
 

he
